UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date Of Earliest Event Reported):April 28, 2015 Entia Biosciences, Inc. (Exact name of registrant as specified in charter) Commission File Number:000-52864 Nevada 26-0561199 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 13ualatin-Sherwood Rd. #800 Sherwood, OR 97140 (Address of principal executive offices) (Zip Code) (503) 334-3575 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act(17CFR240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act(17CFR240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act(17CFR240.13e-4(c)) Item 8.01Other Events On April 28, 2015, Entia Biosciences, Inc. repaid in full a Convertible Promissory Note dated December 15, 2014 with KBM Worldwide, Inc.The Note was originally issued in the principal amount of $53,500 at 8% interest per annum with a maturity date of September 17, 2015.Entia paid KBM $73,725.93 of which $53,500 for principal, accrued interest of $1,500.93 and $18,725 for the pre-payment penalty under the terms of the Note.After repayment of this Note, Entia has no further debt with KBM. Item 9.01 Exhibits.Financial Statements and Exhibits (c) Exhibits None. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ENTIA BIOSCIENCES, INC. (Registrant) Date: May 4, 2015 By: /s/ Marvin S. Hausman, M.D. Marvin S. Hausman, M.D. President and CEO
